      Case 1:19-cv-00249-LG-RHW Document 21 Filed 06/14/19 Page 1 of 6



                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 CHAD BRYANT and BRANDI BRYANT                                         PLAINTIFFS

 v.                                              CAUSE NO. 1:19CV249-LG-RHW

 HOPE CREDIT UNION, ET AL.                                           DEFENDANTS

                  ORDER DENYING MOTION TO REMAND
                     GRANTING MOTION TO DISMISS
                 AND FINDING MOTIONS TO STRIKE MOOT

      BEFORE THE COURT are the [8] Amended Motion to Remand to State

Court1 filed by Plaintiffs Chad Bryant and Brandi Bryant, the [10] Motion to

Dismiss2 filed by Defendant Dovenmuehle Mortgage, Inc., and the [3] Motion to

Strike and For More Definite Statement and [19] Motion to Strike Response in

Opposition3, both filed by Defendant I-10 Properties LLC. After review of these

pleadings and the relevant law, the Court concludes that removal of this case from

state court was proper. Accordingly, the Motion to Remand will be denied.

Additionally, Plaintiffs responded to the Motion to Dismiss by acknowledging that

their complaint does not contain sufficient factual allegations to meet the Rule

12(b)(6) standard, and they requested the opportunity to amend their complaint if

remand was denied. Accordingly, the Motion to Dismiss will be granted and




1 Plaintiffs did not file a reply in support of this Motion, and the time for doing so
has passed.
2 Dovenmuehle Mortgage, Inc. did not file a reply in support of this Motion, and
the time for doing so has passed.
3 Plaintiffs did not respond to this Motion, and the time for doing so has passed.
      Case 1:19-cv-00249-LG-RHW Document 21 Filed 06/14/19 Page 2 of 6



Plaintiffs given leave to file an amended complaint. Both motions to strike are

consequently rendered moot.

                                  BACKGROUND

      Plaintiffs Chad and Brandi Bryant filed this wrongful foreclosure action in

the Circuit Court of Harrison County, Mississippi concerning real property in Pass

Christian, Mississippi. Plaintiffs complain that they did not receive notice of the

transfer of servicing rights from Defendant Hope Federal Credit Union to

Defendant Dovenmuehle Mortgage, Inc. Plaintiffs allege they were in default at the

time of the transfer, but sent late payments sufficient to cover the deficiency.

However, unbeknownst to Plaintiffs, the loan had been accelerated and sold in

foreclosure to Defendant I-10 Properties LLC. Plaintiffs’ late payments were

returned to them and they received a demand from I-10 Properties to vacate the

premises.

      Citing a number of deficiencies in the foreclosure sale process, Plaintiffs bring

claims for 1) wrongful foreclosure, 2) violation of the Real Estate Settlement

Procedures Act (“RESPA”), 3) violation of the Fair Debt Collection Practices Act

(“FDCPA”); 4) breach of contract, and 5) negligent infliction of emotional distress.

They seek orders enjoining eviction proceedings and setting aside the foreclosure

sale, plus compensatory and statutory damages and attorneys’ fees.




                                         -- 2 --
      Case 1:19-cv-00249-LG-RHW Document 21 Filed 06/14/19 Page 3 of 6



                                    DISCUSSION

      1. The Motion to Remand

      After their lawsuit was removed to this Court, Plaintiffs moved for remand.

They contend that this Court cannot afford them complete relief because the Anti-

Injunction Act prohibits a federal court from enjoining eviction proceedings.

Plaintiffs further argue that if an eviction is ordered in state court, this Court will

have no authority to grant possession of the property to them.

      Pursuant to 28 U.S.C. § 1441(a), except for circumstances not present here,

“any civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” Generally, “under § 1441,

removal is proper only when the court has original jurisdiction over at least one

asserted claim under either federal question or diversity jurisdiction.” Energy

Mgmt. Servs., LLC v. City of Alexandria, 739 F.3d 255, 259 (5th Cir. 2014)

(emphasis omitted). “The party seeking to remove bears the burden of showing that

federal jurisdiction exists and that removal was proper. Any ambiguities are

construed against removal and in favor of remand to state court.” Scarlott v. Nissan

N. Am., Inc., 771 F.3d 883, 887 (5th Cir. 2014) (internal citations and quotation

marks omitted). In this regard, “[i]f at any time before final judgment it appears

that the district court lacks subject matter jurisdiction, the case shall be remanded.”

28 U.S.C. § 1447(c).




                                         -- 3 --
      Case 1:19-cv-00249-LG-RHW Document 21 Filed 06/14/19 Page 4 of 6



      Plaintiffs’ complaint clearly states causes of action pursuant to two federal

statutes: RESPA, 12 U.S.C. § 2605, and the FDCPA, 15 U.S.C. 1692k. (Am. Compl.

8, 11, ECF No. 1-1.) RESPA and FDCPA claims are removable. Hopson v.

Specialized Loan Serv., LLC, No. 3:17cv832-DPJ-FKB, 2018 WL 1178959, at *1

(S.D. Miss. Mar. 6, 2018); Shakir v. Fed. Nat. Mortg. Ass’n, No. 3:15cv44-MPM-

JMV, 2015 WL 4997151, at *5 (N.D. Miss. Aug. 20, 2015). The state law claims are

so intertwined with the federal claims as to form part of the same case or

controversy, making exercise of supplemental jurisdiction over the state law claims

proper. 28 U.S.C. § 1367(a).

      Plaintiffs’ allegations do not implicate the Anti-Injunction Act4 because

Plaintiffs seek to enjoin Defendants – not a state court – from proceeding with any

eviction action until the merits of this case are resolved. (Am. Compl. 6, ECF No. 1-

1.) This Court may exercise such authority over parties before it.

      Finally, Plaintiffs’ concern that the Court cannot set aside a state court

eviction order appears to be speculative, since they have not alleged a pending

action in state court. In any event, this Court must apply Mississippi substantive

law to the state-law claims over which it exercises supplemental jurisdiction.

Sommers Drug Stores Co. Employee Profit Sharing Trust v. Corrigan, 883 F.2d 345,

353 (5th Cir. 1989). This includes the remedies available for wrongful foreclosure




4 The Anti-Injunction Act states that “[a] court of the United States may not grant
an injunction to stay proceedings in a State court except as expressly authorized by
Act of Congress, or where necessary in aid of its jurisdiction, or to protect or
effectuate its judgments.” 28 U.S.C. § 2283.


                                        -- 4 --
      Case 1:19-cv-00249-LG-RHW Document 21 Filed 06/14/19 Page 5 of 6



and breach of contract. See The Law Funder, L.L.C. v. Munoz, 924 F.3d 753, 760

(5th Cir. 2019) (considering remedies available under Texas law for legal

malpractice). Should Plaintiffs prevail on their wrongful foreclosure claim, they

would “have the right to elect between (1) having the sale set aside and (2)

recovering from the mortgagee the damages suffered as a result of the wrongful

foreclosure.” Henderson v. Copper Ridge Homes, LLC, No. 2017-CA-00959-SCT,

2019 WL 2398706, at *5 (Miss. June 6, 2019). The relief available to Plaintiffs does

not depend on the forum. Remand will be denied for these reasons.

      2. The Motion to Dismiss

      Defendant Dovenmuehle Mortgage moved for dismissal of Plaintiffs’ RESPA,

FDCPA, breach of contract, and negligent infliction of emotional distress claims

under Fed. R. Civ. P. 12(b)(6). Plaintiffs responded in opposition, but also “concede

that the current complaint does not contain sufficient factual allegations to survive

a motion to dismiss on these claims under the pleading requirements for federal

court.” (Pl. Resp. 5, ECF No. 17.) They state they will seek leave to amend the

complaint if remand is denied. (Id.) As the Court has denied remand,

Dovenmuehle’s Motion to Dismiss will be granted and Plaintiffs will be granted an

opportunity to file an amended complaint.

      3. The Motions to Strike

      Defendant I-10 Properties, LLC moved to strike certain allegations

concerning individuals who pled guilty to criminal charges, and request a more

definite statement concerning the fraud and conspiracy allegations. Plaintiffs filed




                                        -- 5 --
      Case 1:19-cv-00249-LG-RHW Document 21 Filed 06/14/19 Page 6 of 6



a tardy response to this Motion, and I-10 moved to strike it for untimeliness. Given

that Plaintiffs will be filing an amended complaint, these motions are now moot.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [8] Amended

Motion to Remand to State Court filed by Plaintiffs Chad Bryant and Brandi

Bryant is DENIED.

      IT IS FURTHER ORDERED AND ADJUDGED that the [10] Motion to

Dismiss filed by Defendant Dovenmuehle Mortgage, Inc. is GRANTED.

      IT IS FURTHER ORDERED AND ADJUDGED that the [3] Motion to

Strike and For More Definite Statement and [19] Motion to Strike Response in

Opposition filed by Defendant I-10 Properties LLC are DENIED.

      IT IS FURTHER ORDERED AND AJDUDGED that Plaintiffs are

granted until July 1, 2019 to file an amended complaint.

      SO ORDERED AND ADJUDGED this the 14th day of June, 2019.


                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                       -- 6 --
